COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-15-00058-CV


Kenneth Ray Waldrop                     §    From the 393rd District Court

                                        §    of Denton County (2006-61054-
                                             393)
                                        §

v.                                      §    June 7, 2018

                                        §    Opinion by Justice Walker

                                        §    Dissent by Chief Justice Sudderth

Teresa Waldrop                          §    Concurrence by Justice Meier


           JUDGMENT ON EN BANC RECONSIDERATION

      After reviewing Appellant Kenneth Ray Waldrop’s motion for en banc

reconsideration, we grant the motion. We withdraw our September 29, 2016

opinion and judgment and substitute the following.

      This court has considered the record on appeal in this case and holds that

there was error in part of the trial court’s judgment.      It is ordered that the

judgment of the trial court is affirmed in part and reversed and remanded in part.

We affirm that portion of the trial court’s final order on Kenneth’s declaratory

judgment declaring the Contractual Maintenance provision to be purely

contractual. We reverse that portion of the trial court’s final order on Kenneth’s
declaratory judgment declaring that the “further orders of the court, including”

language does not authorize the trial court to modify the Contractual

Maintenance provision, we reverse the trial court’s alternative declaration that

chapter 8 applies, and we reverse the award of declaratory-judgment attorney’s

fees to Teresa. We remand this case back to the trial court for a determination of

whether Kenneth’s maintenance obligation should be modified or terminated by

further orders of the trial court and to determine an award of attorney’s fees, if

any, for either of the parties.

      It is further ordered that all parties shall bear their own costs of this

proceeding, for which let execution issue.


                                    SECOND DISTRICT COURT OF APPEALS


                                    By __/s/ Sue Walker___________________
                                       Justice Sue Walker